DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1, 3, 5-11, 13, 15-20
Claims amended: 1, 5, 11, 15, 20
Claims cancelled: 2, 4, 12, 14
New claims: N/A

Allowable Subject Matter
Claim(s) 1, 3, 5-11, 13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 11, and 20 (and their respective dependent claims) is/are allowable.  Claim(s) 1, 3, 5-11, 13, 15-20 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole specifically with regard to a display system which receive information of a first upscaler from a content providing device, transmit to the content providing device information requesting the content providing device to selectively transmit an image of a first resolution or an image of a second resolution, based on the information of the first upscaler of the content providing device and information of a second upscaler of display device the display system receive from the content providing device, the image of the first resolution or the image of the second resolution, which is obtained by performing upscaling on the image of the first resolution using the first upscaler of the content providing device, based on receiving the image of the first resolution, perform upscaling on the image of the first resolution using-a the second upscaler of the display device to obtain an upscaled image having the second resolution and display the upscaled image having the second resolution, an upscaling capability of the second upscaler being different from an upscaling capability of the first upscaler, and based on receiving the image of the second resolution, display the image of the second resolution, wherein each of the information of the first upscaler and the information of the second upscaler comprises at least one of identification information and capability information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421